Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Audrey Ogurchak on 1/4/22.

The application has been amended as follows: please amend claims 1, 8 and 14.

1.	(Currently amended) A method, comprising:
responsive to detecting that a disk image of a virtual machine is modified in view of a particular data storage format, refreshing, by a processing device of a host computer system executing the virtual machine, storage metadata stored in a memory of the host computer system, wherein the refreshed storage metadata identifies the particular data storage format;
identifying a storage pool backend functional module implementing the particular data storage format;
activating the identified storage pool backend functional module; and
the disk image[[s]] of the virtual machine.

8. 	(Currently amended) A system comprising:
a memory; and
a processing device, coupled to the memory, the processing device to:
responsive to detecting that one or more disk images of a plurality of disk images of a virtual machine are to be modified in view of a particular data storage format, refresh storage metadata stored in the memory, wherein the refreshed storage metadata identifies a particular data storage format;
modifying the one or more disk images of the plurality of disk images in view of the particular data storage format;
transmit, to a virtualization manager, a message comprising a status of activating a storage pool backend functional module implementing the particular data storage format; and
direct a backend storage function call to the storage pool backend functional module implementing the particular data storage format, wherein the backend storage function call is associated with storing the one or more disk images of the virtual machine.

14.	(Currently amended) A computer-readable non-transitory storage medium comprising executable instructions that, when executed by a processing device of a host computer system executing a virtual machine, cause the processing device to:
responsive to detecting that a disk image of a virtual machine is modified in view of a particular data storage format, refresh, by a processing device of a host computer system executing a virtual machine, storage metadata stored in a memory of the host computer system, wherein the refreshed storage metadata identifies the particular data storage format;

activate the identified storage pool backend functional module; and
direct a backend storage function call to the identified storage pool backend functional module, wherein the backend storage function call is associated with storing the disk image[[s]] of the virtual machine.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1, 8 and 14.

Kalki US Patent 9,244,971 teaches techniques for retrieving data stored in datastores with different or heterogeneous data storage formats. A data report request is received, specifying data attributes, conditions, and ordering information for data to be retrieved from one or more datastores. The storage metadata module may periodically poll the datastores of the data warehouse(s) to determine or update the storage metadata. The storage metadata module 116 may also receive information from other modules executing on the report processing server devices or elsewhere, and use that information to update the storage metadata.

Guo et al. US Pub 2009/0187604 teaches a docbase management system and a method for extending docbase management system functions. The method includes: determining an extended function module which matches extended data, wherein, the extended function module is compatible with a system extension interface in a docbase management system; invoking, through the system extension interface of the docbase management system, the determined extended function module to process the extended data. The extended module invoking interface is adapted to acquire the extended function module matching the extension identifier of the extended data. 

Henderson et al. US Pub 2013/0117746 teaches Techniques are described for replacement of virtual functions. In one or more implementations, a call to a virtual function is intercepted and redirected to a shim module associated with a replacement function. The shim module is configured to adjust a pointer for the virtual function.

	The features “responsive to detecting that a disk image of a virtual machine is modified in view of a particular data storage format, refreshing, by a processing device of a host computer system executing the virtual machine, storage metadata stored in a memory of the host computer system, wherein the refreshed storage metadata identifies the particular data storage format;
identifying a storage pool backend functional module implementing the particular data storage format; activating the identified storage pool backend functional module; and directing a backend storage function call to the identified storage pool backend functional module, wherein the backend storage function call is associated with storing the disk image of the virtual machine”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMY EUNHYE LEE whose telephone number is (571)270-7773. The examiner can normally be reached Mon, Thur, Fri 9PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMY E LEE/Primary Examiner, Art Unit 2195